— In a proceeding pursuant to section 50-e of the General Municipal Law for leave to serve a late notice of claim for damages for personal injuries, the appeal is from an order of the Supreme Court, Suffolk County, entered June 10, 1975, which, after a hearing, denied the application. Order affirmed, without costs or disbursements. Special Term properly exercised its discretion in denying claimant’s motion for leave to serve a late notice of claim upon the respondent municipality. Hopkins, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.